EXHIBIT 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of September 26,
2016 by and among Iconix Brand Group, Inc., a Delaware corporation (the
“Company”), Huber Capital Management, LLC, a Delaware limited liability company
(“HCM”), and Joseph R. Huber (collectively with HCM, “Huber”) (each of the
Company and Huber, a “Party” to this Agreement, and collectively, the
“Parties”).

RECITALS

WHEREAS, the Company’s Board of Directors (the “Board”) has been in an ongoing
process to identify new independent directors for addition to the Board;

WHEREAS, as of the date hereof, Huber is deemed to beneficially own, in the
aggregate, 6,991,079 shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”), or approximately 12.45% of the Common Stock issued
and outstanding on the date hereof; and

WHEREAS, as of the date hereof, the Company and Huber have determined to come to
an agreement with respect to the proposed composition of the Board and as to
certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

  1. Nomination and Election of Directors and Related Agreements.

(a) Nomination of the Board Nominee. The Board and all applicable committees of
the Board shall take all action to nominate Kenneth Slutsky (the “Board
Nominee”) on the Company’s slate of directors for election at the Company’s 2016
annual meeting of stockholders (the “2016 Annual Meeting”). The Company’s slate
of directors for election to the Board at the 2016 Annual Meeting (the
“Nominees”) shall consist of nine (9) directors. The Board Nominee shall qualify
as an “independent director” under the rules of The NASDAQ Stock Market LLC and
the rules and regulations of the U.S. Securities and Exchange Commission (the
“SEC”), be independent of Huber and have not been nominated by Huber to serve on
any other board of directors (in each case, as reasonably determined by the
Corporate Governance/Nominating Committee of the Board and the Board). The
Company agrees to recommend and solicit proxies for the election of the Nominees
at the 2016 Annual Meeting. The Parties agree that in the event the Board and/or
its applicable committee(s) do not nominate the Board Nominee for election as a
director of the Company at the 2016 Annual Meeting, this Agreement shall
terminate with immediate effectiveness.

(b) Additional Agreements.

(i) Huber agrees that it will cause its controlled Affiliates and Associates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such controlled Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”), and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

(ii) Upon execution of this Agreement, Huber hereby agrees that, except as
provided in this Agreement, it will not, and that it will not permit any of its
controlled Affiliates or Associates to, directly or indirectly, (A) nominate or
recommend for nomination any person for election at the 2016 Annual Meeting, (B)
submit any proposal for consideration at, or bring any other business before,
the 2016 Annual Meeting, or (C) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2016 Annual Meeting. Huber
shall not publicly or privately encourage or support any other current or future
stockholder of the Company to take any of the actions described in this Section
1(b)(ii); provided, however, that the foregoing shall not be deemed to limit the
ability of any director of the Company to act in accordance with his or her
fiduciary duties.



--------------------------------------------------------------------------------

(iii) Huber agrees that it will appear in person or by proxy at each annual or
special meeting of stockholders held during the Standstill Period (as
hereinafter defined) and (A) vote all shares of Common Stock beneficially owned
by Huber, or deemed beneficially owned in favor of the slate of directors
nominated by the Board and (B) vote against the removal of any member of the
Board (including in any written consent solicitation).

(iv) Concurrently with the execution of this Agreement, the Board Nominee will
have submitted (or will have made reasonable efforts to submit) to the Company
(A) a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company in connection with the appointment or
election of new Board members and (B) a written acknowledgement that the Board
Nominee agrees to be bound by all current policies, codes and guidelines
applicable to directors of the Company.

(v) The Parties agree that the Company will reimburse Huber for certain
reasonable, documented out-of-pocket costs related to the negotiation and
execution of this Agreement, provided that the Company will not be obligated to
reimburse Huber for such amounts in excess of $25,000.

 

  2. Standstill Provisions.

(a) The “Standstill Period” shall extend from the date of this Agreement until
the date that is fifteen (15) business days prior to the deadline for submission
of stockholder nominations of directors for the Company’s 2017 annual meeting of
stockholders pursuant to the Company’s Restated and Amended By-Laws (the
“Standstill Period”). During the Standstill Period, Huber agrees that neither it
nor any of its Affiliates or Associates under its control will, and it will
cause each of its Affiliates and Associates under its control not to, directly
or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents, in each case, with respect to securities
of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes some or all of the entities or natural persons
listed on Huber’s signature page hereto); provided, however, that nothing herein
shall limit the ability of an Affiliate of Huber to join the “group” following
the execution of this Agreement, so long as any such Affiliate agrees to be
bound by the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Huber and otherwise in accordance with this Agreement;

(iv) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or take any action with respect to the election or removal of any
directors; provided that, for the avoidance of doubt, the foregoing shall not
preclude preparatory discussions by Huber and or its Affiliates and Associates;
provided, further, that such preparatory discussions shall not include other
stockholders of the Company;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company; (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in

 

2



--------------------------------------------------------------------------------

any such related activity; (C) unless otherwise authorized by the Board,
affirmatively solicit any third party to make an offer or proposal (with or
without conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or encourage, initiate or support any third party in making such an offer or
proposal; (D) publicly comment on any third party proposal regarding any merger,
acquisition, recapitalization, restructuring, disposition, or other business
combination with respect to the Company by such third party prior to such
proposal becoming public; (E) make any public communication in opposition to any
Company acquisition or disposition activity approved by the Board; or (F) engage
in any action by written consent of stockholders;

(vi) make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise) for consideration by the Company’s
stockholders;

(vii) make any request for stockholder list materials or other books and records
of the Company under Section 220 of the Delaware General Corporation Law or
otherwise;

(viii) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of the Company or any of its
subsidiaries;

(ix) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in this Agreement;

(x) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1 of this
Agreement;

(xi) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or

(xii) publicly or to any other stockholder of the Company, disclose any
intention, plan or arrangement inconsistent with any provision of this
Section 2(a).

 

  3. Representations and Warranties of the Company.

The Company represents and warrants to Huber that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

3



--------------------------------------------------------------------------------

  4. Representations and Warranties of Huber.

Huber represents and warrants to the Company that (a) the authorized signatory
of Huber set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Huber thereto, (b) this Agreement
has been duly authorized, executed and delivered by Huber, and is a valid and
binding obligation of Huber, enforceable against Huber in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Huber as currently
in effect, (d) the execution, delivery and performance of this Agreement by
Huber does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to Huber or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of hereof, Huber is deemed to beneficially own, in the aggregate,
6,991,079 shares of the Common Stock issued and outstanding on the date hereof,
(f) as of the date hereof, Huber does not currently have, and does not currently
have any right to acquire or any interest in any other securities of the Company
(or any rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or hedging transactions or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement) and (g) Huber will not, directly or indirectly,
compensate or agree to compensate the Board Nominee for his service as a nominee
or director of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its securities.

 

  5. Press Release.

Promptly following the execution of this Agreement, the Company shall issue a
mutually agreeable press release (the “Press Release”) announcing certain terms
of this Agreement, in substantially the form attached hereto as Exhibit A. Prior
to the issuance of the Press Release and subject to the terms of this Agreement,
neither the Company (including the Board and any committee thereof) nor Huber
shall issue any press release or public announcement regarding this Agreement or
the matters contemplated hereby without the prior written consent of the other
Party. During the Standstill Period, neither the Company nor Huber shall make
any public announcement or statement that is inconsistent with or contrary to
the statements made in the Press Release, except as required by law or the rules
of any stock exchange or with the prior written consent of the other Party, and
otherwise in accordance with this Agreement.

 

  6. Specific Performance.

Each of the members of Huber, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
Huber (or any of the entities and natural persons listed in the signature pages
hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

4



--------------------------------------------------------------------------------

  7. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

  8. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:  

 Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Jason Schaefer

Telephone: (212) 730-0030

Facsimile: (212) 391-2057

Email: JSchaefer@iconixbrand.com

        With copies (which shall not constitute notice) to:  

 Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Richard J. Grossman

Telephone: (212) 735-2116

Facsimile: (917) 777-2116

Email: Richard.Grossman@skadden.com

If to Huber or any member thereof:      

Huber Capital Management, LLC

2321 Rosecrans Avenue, Suite 3245

El Segundo, California 90245

Telephone: (310) 207-8400

Facsimile: (310) 818-4800

        With a copy (which shall not constitute notice) to:  

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado 80202

Attention: Peter H. Schwartz

Telephone: (303) 892-7381

Facsimile: (303) 893-1379

Email: Peter.Schwartz@dgslaw.com

 

5



--------------------------------------------------------------------------------

  9. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

  10. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

  11. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 11, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
principals, partners, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute, or otherwise defame or
slander the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Parties’ subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives. This Section 11 shall not limit the ability of any director of
the Company to act in accordance with his or her fiduciary duties or otherwise
in accordance with applicable law.

 

  12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to their subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and Huber. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Huber, the prior written consent of the
Company, and with respect to the Company, the prior written consent of Huber.
This Agreement is solely for the benefit of the Parties hereto and is not
enforceable by any other persons.

[The remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

ICONIX BRAND GROUP, INC. By:     /s/ Jason Schaefer Name: Jason Schaefer
Title: General Counsel



--------------------------------------------------------------------------------

HUBER CAPITAL MANAGEMENT, LLC

By: Huber Capital Holdings LLC, its sole member

By:   /s/ Joseph R. Huber Name: Joseph R. Huber Title: Managing Member

/s/ Joseph R. Huber

Joseph R. Huber



--------------------------------------------------------------------------------

EXHIBIT A

ICONIX ANNOUNCES CHANGES TO BOARD OF DIRECTORS

Global Brand Building and Consumer Marketing Executives, Sanjay Khosla and
Kristen O’Hara, Join

Board as New Independent Directors

Barry Emanuel to Retire from Board Following Completion of Current Term

Company to Nominate Kenneth Slutsky as Third New Independent Director for

Election at 2016 Annual Meeting

NEW YORK, New York – September 27, 2016 – Iconix Brand Group, Inc. (Nasdaq:
ICON) (“Iconix” or the “Company”), today announced the addition of two new
independent members to its Board of Directors, Sanjay Khosla and Kristen O’Hara,
effective immediately. These appointments follow a Board-initiated search
process for new independent directors that took place over the last four months,
and was overseen by the Board’s Corporate Governance/Nominating Committee with
the assistance of Herbert Mines Associates, a nationally-recognized, independent
search firm.

Mr. Khosla is a seasoned executive with a proven track record of success in
transforming international businesses, and has worked and lived in the United
States, Europe and Asia. He brings more than 35 years of global executive
leadership experience with premier consumer product companies, including Kraft,
Fonterra, and Unilever, helping to grow and market iconic brands, such as
Cadbury, Oreo, Milka and Trident, among others. Mr. Khosla is also an
experienced board director in diverse industries. He currently serves on the
board of directors of Zoetis Inc. and NIIT Ltd, and previously served on the
boards of Hindustan Unilever, Best Buy Inc. and Big Heart Pet Brands.

Ms. O’Hara is a marketing and advertising executive with expertise in social and
digital media, as well as data analytics and technology. In her current role as
Chief Marketing Officer, Global Media, of Time Warner Inc., she drives the
marketing strategy and business innovation for the $58 billion media and
entertainment company by leveraging consumer insight, data and new technology
platforms.

“We are thrilled to welcome Sanjay and Kristen to the Iconix Board,” said Peter
Cuneo, Executive Chairman of Iconix. “The appointments announced today, as well
as the appointment earlier this year of John Haugh as Iconix’s new CEO, reflect
our commitment to ensuring that we have exceptional leaders with the right mix
of skills and experience to fully capitalize on our strengths and drive improved
performance and value creation at Iconix.”

Iconix also announced that the Company will nominate Kenneth Slutsky for
election at the Company’s 2016 annual meeting of stockholders. Mr. Slutsky is an
investor in both private and public sector enterprises. His experience spans
numerous industries including: technology, energy, real estate and financial
services.

Mr. Cuneo continued, “Sanjay, Kristen and Kenny each brings a fresh new
perspective and unique skill set including international expertise, new media,
technology and finance that will further diversify and strengthen our Board. We
are confident that their insights will contribute to the growth of our brand
portfolio.”

 

[Exhibit A]



--------------------------------------------------------------------------------

Barry Emanuel, a current member of the Board, intends to retire from the Board
upon completion of his current term at the Company’s 2016 annual meeting of
stockholders.

“As we expand the Board with these new additions, we would also like to thank
Barry for his contributions as a director over the past 20 years. Barry has more
than 50 years of experience in the textile industry, and his industry knowledge
and expertise have been invaluable to Iconix as it transformed into the global
licensing and brand management company that it is today. We wish him all the
best.”

Following the changes announced today, the Iconix Board will be comprised of
nine directors, including seven independent directors. Further, subject to
stockholder approval of Mr. Slutsky at the 2016 annual meeting of stockholders,
more than half of the Company’s directors will be new to the Board in the past
two years.

Iconix also announced that it has entered into an agreement with Huber Capital
Management, LLC (“Huber”), reflecting Huber’s support of the Company’s slate of
directors for election to the Board at the Company’s 2016 annual meeting of
stockholders. Pursuant to the agreement, Huber has agreed to certain standstill
and related commitments through 15 business days prior to the deadline for
submission of stockholder nominations for directors for the Company’s 2017
annual meeting of stockholders.

The full agreement with Huber will be filed on a Current Report on Form 8-K with
the Securities and Exchange Commission (the “SEC”).

About Iconix Brand Group, Inc.

Iconix Brand Group, Inc. owns, licenses and markets a growing portfolio of
consumer brands including: CANDIE’S (R), BONGO (R), JOE BOXER (R), RAMPAGE (R),
MUDD (R), MOSSIMO (R), LONDON FOG (R), OCEAN PACIFIC (R), DANSKIN (R), ROCAWEAR
(R), CANNON (R), ROYAL VELVET (R), FIELDCREST (R), CHARISMA (R), STARTER (R),
WAVERLY (R), ZOO YORK (R), SHARPER IMAGE (R), UMBRO (R), LEE COOPER (R), ECKO
UNLTD. (R), MARC ECKO (R), ARTFUL DODGER and STRAWBERRY SHORTCAKE (R). In
addition, Iconix owns interests in the MATERIAL GIRL (R), PEANUTS (R), ED HARDY
(R), TRUTH OR DARE (R), MODERN AMUSEMENT (R), BUFFALO (R), NICK GRAHAM (R) and
PONY (R) brands. The Company licenses its brands to a network of leading
retailers and manufacturers that touch every major segment of retail
distribution from the luxury market to the mass market in both the U.S. and
worldwide. Through its in-house business development, merchandising, advertising
and public relations departments, Iconix manages its brands to drive greater
consumer awareness and equity.

 

[Exhibit A]



--------------------------------------------------------------------------------

Forward-Looking Statements

In addition to historical information, this press release contains
forward-looking statements within the meaning of the federal securities laws.
Such forward-looking statements include projections regarding the Company’s
beliefs and expectations about future performance and, in some cases, may be
identified by words like “anticipate,” “assume,” “believe,” “continue,” “could,”
“estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,”
“project,” “future,” “will,” “seek” and similar terms or phrases. These
statements include, among others, statements relating to additional information
that may require the Company to restate further the financial statements and
other financial data in the periods impacted by the restatement and/or
additional historical periods. These statements are based on the Company’s
beliefs and assumptions, which in turn are based on currently available
information. Forward-looking statements involve known and unknown risks and
uncertainties, which could cause actual results to differ materially from those
contained in any forward-looking statement and could harm the Company’s
business, prospects, results of operations, liquidity and financial condition
and cause its stock price to decline significantly. Many of these factors are
beyond the Company’s ability to control or predict. Important factors that could
cause the Company’s actual results to differ materially from those indicated in
the forward-looking statements include, among others: the ability of the
Company’s licensees to maintain their license agreements or to produce and
market products bearing the Company’s brand names, the Company’s ability to
retain and negotiate favorable licenses, the Company’s ability to meet its
outstanding debt obligations and the events and risks referenced in the sections
titled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2015 and subsequent Quarterly Reports on Form 10-Q and in
other documents filed or furnished with the Securities and Exchange Commission.
These forward-looking statements are made only as of the date hereof, and,
except as required by applicable law, the Company undertakes no obligation to
update or revise publicly any forward-looking statements.

Certain Information Regarding Participants

The Company, its directors and certain of its executive officers and employees
may be deemed to be participants in the solicitation of proxies from
stockholders in connection with the Company’s 2016 Annual Meeting of
Stockholders (the “2016 Annual Meeting”). The Company plans to file a proxy
statement with the SEC in connection with the solicitation of proxies for the
2016 Annual Meeting (the “2016 Proxy Statement”). STOCKHOLDERS ARE URGED TO READ
THE 2016 PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND
ANY OTHER RELEVANT DOCUMENTS THAT THE COMPANY WILL FILE WITH THE SEC CAREFULLY
IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Additional information regarding the identity of these potential
participants and their direct or indirect interests, by security holdings or
otherwise, will be set forth in the 2016 Proxy Statement and other materials to
be filed with the SEC in connection with the 2016 Annual Meeting. Information
relating to the foregoing can also be found in the Company’s definitive proxy
statement for its 2015 annual meeting of stockholders (the “2015 Proxy
Statement”), filed with the SEC on October 23, 2015. To the extent holdings of
the Company’s securities by such potential participants have changed since the
amounts printed in the 2015 Proxy Statement, such changes have been or will be
reflected on Statements of Change in Ownership on Forms 3 and 4 filed with the
SEC.

 

[Exhibit A]



--------------------------------------------------------------------------------

Stockholders will be able to obtain, free of charge, copies of the 2016 Proxy
Statement, any amendments or supplements thereto and any other documents
(including the WHITE proxy card) when filed by the Company with the SEC in
connection with the 2016 Annual Meeting at the SEC’s website
(http://www.sec.gov), at the Company’s website (http://www.iconixbrand.com) or
by contacting Jaime Sheinheit by phone at 212-730-0030, by email at
jsheinheit@iconixbrand.com or by mail at Iconix Brand Group, Inc., Attn:
Investor Relations, 1450 Broadway, 3rd Floor, New York, New York 10018.

# #

Contact Information:

Jaime Sheinheit

Iconix Brand Group

jsheinheit@iconixbrand.com

212.730.0030

 

[Exhibit A]